196 F.2d 224
Lewis M. HORN and Robert B. McGregor, Petitionersv.UNITED STATES DISTRICT COURT FOR EASTERN DISTRICT OF MICHIGAN, Respondent.
No. 11550.
United States Court of Appeals Sixth Circuit.
April 7, 1952.

Petition for Writ of Mandamus for the Eastern District of Michigan.
No attorneys for petitioners.
No attorneys for respondent.
Before SIMONS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
The respondent, Arthur F. Lederle, Chief Judge of the United States District Court for the Eastern District of Michigan, having filed a response to the order to show cause heretofore issued;


2
And it appearing that subsequent thereto said Court held a hearing in the causes herein referred to, and on March 21, 1952 rendered a decision in the same, and by reason thereof the action sought by the petitioners herein has taken place and the proceeding has become moot;


3
It Is Ordered that petitioners' application for a mandamus be denied.